Order entered August 11, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01406-CV

                               CITY OF DALLAS, Appellant

                                             V.

                        EAST VILLAGE ASSOCIATION, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-07239

     ORDER ON P. MICHAEL JUNG’S MOTION TO WITHDRAW AS
      COUNSEL FOR APPELLEE EAST VILLAGE ASSOCIATION
       Before the Court is P. Michael Jung’s unopposed motion to withdraw as co-counsel of

record for Appellee East Village Association (“EVA”). Mr. Jung seeks to withdraw as co-

counsel for EVA due to a conflict created by his nomination for a position on the Dallas City

Plan & Zoning Commission.

       We hereby grant Mr. Jung’s motion to withdraw as co-counsel for EVA. We direct the

Clerk of the Court to remove Mr. Jung as counsel for EVA and designate co-counsel Anthony

Ricciardelli, Esq. of Kizzia Johnson PLLC as lead counsel for EVA.

                                                    /s/   DAVID J. SCHENCK
                                                          JUSTICE